Citation Nr: 0115668	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with intractable pain syndrome, currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased rating for PTSD, with chronic intractable pain 
syndrome.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's service-
connected PTSD, with intractable pain syndrome, is manifested 
by a severe occupational and social impairment but without 
evidence a total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no 
higher, for the veteran's service-connected PTSD, with 
intractable pain syndrome, have been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 4.130, 4.132 Diagnostic Code 9411 (before and after 
November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for diagnosis or 
treatment for any psychiatric disorders.  The veteran's 
service discharge reports, DD Form 214 and DD Form 215, show 
he served in the Republic of Vietnam from April 9, 1970, to 
March 17, 1971, and that his service awards include the 
Bronze Star Medal with First Oak Leaf Cluster, the Purple 
Heart, and the Combat Infantry Badge.

In his January 1991 application for VA disability 
compensation benefits the veteran reported he had experienced 
nightmares about Vietnam and mood swings.  He stated he was 
persuaded to seek counseling because he had not been getting 
along well with his family.

Correspondence dated in April 1991 from a Dallas Vietnam Vet 
Center counselor noted the veteran had requested treatment at 
that facility in January after the air campaign began in the 
Persian Gulf.  It was noted he complained of intrusive 
thoughts and nightmares about Vietnam combat experiences, 
anxiety, depressive symptoms, alienation from family, and 
other related symptoms.  The counselor stated the veteran's 
Mississippi scale for combat was indicative of a diagnosis of 
PTSD and that in his opinion the veteran met the criteria for 
a diagnosis of PTSD.

In May 1991, the RO received a statement prepared by the 
veteran which noted daily thoughts of Vietnam precipitated by 
sight of the American flag, media war coverage, night time, 
and loud noises, such as trucks back firing, helicopters, and 
fireworks.  He stated that thunder and lightning made him 
jump.  He reported recurring dreams of combat experiences in 
Vietnam and flashbacks which were followed by sweating and 
hand shakiness.  He stated he preferred being home alone and 
had very little fun, joy, or laughter.  He also stated he was 
depressed and sad and that he had thoughts of suicide to end 
his feelings of guilt.  He reported he was on guard in 
certain situations and that having his back to a window 
caused nervousness and sweating.

During VA examination in June 1991, the veteran reported an 
episode of uncontrollable crying when his mother-in-law died.  
He stated he experienced nightmares 3 to 4 times per week, 
some of which were recurring dreams about combat in Vietnam.  
He also stated he was depressed, had daily thoughts of 
Vietnam, and only socialized with family.  The veteran 
reported he had 3 children and had been married for 16 years.  
It was noted that he described the union as a good marriage 
but that over the previous several months his spouse had not 
been able to understand his depression or irritability.  It 
was also noted that he had been taking Elavil for 11 years at 
bedtime as prescribed by his private physician.

The examiner noted the veteran was quite tense, emotionally 
labile, and moved from tears to depression to anger rather 
easily but not inappropriately.  He answered questions 
relevantly, organized and expressed his thoughts well enough, 
and volunteered pertinent information.  His speech was 
somewhat pressured.  He was oriented to time, place, and 
person.  He complained of difficulty in concentration.  His 
thought content revealed free floating and fixed anxiety and 
a number of somatic complaints.  There was evidence of 
depression with crying spells, suicidal thoughts, and marked 
survival guilt.  It was noted that his sleep was disturbed by 
nightmares, that he reported flashbacks which appeared to be 
quite genuine and brief, that he was sensitive to all 
reminders of his experiences and was experiencing more 
intrusive thoughts since the death of his mother-in-law, and 
that socially he was quite withdrawn.  The diagnosis was 
moderately severe, chronic, delayed PTSD.  The examiner 
stated the veteran had marked to moderate incapacity for most 
employment and social adaptations.

In August 1991 rating decision, the RO granted entitlement to 
service connection for PTSD.  A 30 percent disability rating 
was assigned effective from the date of the veteran's claim.

A September 1992 private medical statement noted that the 
veteran experienced headaches which were significantly 
aggravated by his PTSD.  

Dallas Vet Center correspondence dated in September 1992 
noted the veteran continued to receive treatment with 
marginal progress and slight relief of his symptoms.  It was 
noted, however, that he continued to experience intrusive 
thoughts of combat and nightmares, that his quality of sleep 
was significantly compromised, that he reported he had very 
few friends, that he reported he felt estranged from others, 
and that he displayed a narrow range of affect showing mostly 
depressed and angry feelings.

VA outpatient treatment records dated in August 1992 show the 
veteran displayed significant levels or survivor guilt, 
intrusive phenomena, depression, hypervigilance, and loss of 
concentration.  The examiner noted the veteran reported he 
experienced frequent combat dreams, nightmares, and night 
sweats.  It was also noted that he reported chronic leg pain 
as a result of having been struck by lightning during service 
in Vietnam.

During VA examination in December 1992, the veteran reported 
he had not been hospitalized since his last examination and 
had not attempted suicide.  He stated he had been regular in 
his appointments and able to work well with others.  He 
stated his appetite was good but that his appetite for sex 
was not too good.  He reported sleep difficulty, described as 
periodic waking every 90 minutes and nightmares, flashbacks, 
problems with his temper, survivor guilt, problems with 
closeness.  The examiner noted the veteran was neat and 
casually dressed.  He was goal oriented and oriented times 3.  
He spoke well with no speech pressure.  His affect was labile 
with considerable free floating and bound anxiety, even with 
medication.  His mood was moderately depressed.  There was no 
evidence of psychosis, delusions, hallucinations, or 
organicity.  His intellect was average, his memory and 
judgment were good, and his insight was moderate.  The 
diagnosis was chronic moderately severe PTSD.  It was noted 
that the veteran's incapacity to work was moderate but that 
he was self employed and that his incapacity to socialization 
was moderate.

A January 1993 VA medical statement noted the veteran had 
been followed in the Mental Hygiene Clinic for PTSD and major 
depression.  It was indicated that the veteran reported that 
his depressed mood had worsened, that he found it difficult 
to continue working, and that he experienced sudden panic 
attacks that tended to occur at night and influenced his 
sleep and, consequently, his mood the following day.

VA outpatient treatment records dated in January 1993 show 
the veteran reported his mood, headaches, energy, and leg 
pain had improved since he resumed taking Elavil but that he 
experienced more panic attacks which negatively influenced 
his sleep.  He stated he struggled to go to work every day 
but was able to function well.  The examiner noted the 
veteran was tearful during the session and was preoccupied 
with survival guilt.  

In a March 1993 rating decision, the RO granted entitlement 
to an increased disability rating to 50 percent.  

A July 1993 VA outpatient treatment report noted the veteran 
reported he had not been using his Xanax and that he had 
experienced periods of depression where he did not feel like 
going to work but that he had been able to force himself to 
go.  He stated that he was able to enjoy his family and that 
his anxiety had remained reasonably under control.  He 
reported he slept approximately 8 hours a day but had middle 
insomnia.  His appetite was fair.  He denied suicidal 
ideation but admitted to passive death wishes and became 
tearful when talking about that and expressed remembrances of 
colleagues who had not returned.  

During VA examination in April 1995, the veteran reported he 
received outpatient treatment at infrequent intervals and 
took Elavil for sleep and Xanax as required.  He stated that 
he had been a self-employment barber for 23 years and worked 
full time, as much as 50 hours per week.  It was noted the 
veteran became tearful and emotional when discussing Vietnam.  
He stated that on a good night he was only able to sleep for 
5 hours and that his nightmares were less frequent, 
approximately once or twice a month.  He stated that he 
occasionally woke up scared and crying, that he occasionally 
woke up sweating and smelling scents that reminded him of 
Vietnam, and that he experienced flashbacks at night.  He 
stated that he was jumpy during the day.  

The veteran reported that his father-in-law had taken his gun 
from him.  He noted that his spouse and children had been 
frightened of his outburst but that he had never been 
violent.  He stated that he had no friends and did not go 
out.  He reported that he was depressed approximately 50 
percent of the time, that he had episodes of crying, that he 
thought about Vietnam all the time, and that he had suicide 
thoughts but could not follow though on them because of his 
family.  

The examiner noted that the veteran was extremely tense but 
was cooperative after reassurance and that he was emotional 
labile with tears and difficulty discussing some of his 
experiences.  His answers were relevant and he organized and 
expressed his thoughts well enough.  He volunteered some 
pertinent information.  His speech was normal and he was 
oriented to time, place, and person.  There was evidence of 
some problems with short-term memory and concentration.  His 
thought content revealed free floating and fixed anxiety and 
physical complaints such as leg pain.  

It was noted the veteran reported periods of depression with 
crying spells, suicidal thoughts, marked survival guilt, 
initial sleep disturbance and waking after nightmares, 
intrusive thoughts daily, and hypervigilance.  The diagnosis 
was chronic moderately severe PTSD.  The examiner stated the 
veteran had fairly marked incapacity for employment or social 
adaptation and that while he was self employed as a barber it 
was doubtful he could be employed elsewhere.

VA outpatient treatment reports dated in April 1996 noted the 
veteran had severe PTSD manifested by hyperarousal, intrusive 
thoughts, avoidant behavior, and chronic leg pain.  It was 
noted he was increasingly unable to work due to severe 
symptoms.  A subsequent report noted the veteran stated he 
had begun to respond to the prescribed medication which 
included Lithium.  In June 1996 the examiner noted the 
veteran reported an increased dosage of Lithium left him too 
lethargic but that the lower dosage helped his leg pain.  

An August 1996 report noted the veteran complained of 
intensive dull pain to the shins since 1979 that affected his 
mood but was controlled.  He reported he had minimal interest 
of the previous year due to pain and had experienced feelings 
of hopelessness and helplessness.  He stated he had suicidal 
thoughts but no intent or plan.  It was reported that he 
usually had a good appetite and slept well but was tired the 
following day.  The veteran stated he had social avoidance, 
startle reaction, suspiciousness, sweats, and palpitations.  
The examiner noted he denied any manic or psychotic symptoms.  
He was pleasant, simply groomed and dressed, and maintained 
good eye contact.  Speech and psychomotor activities were 
within normal limits.  His affect was slightly constricted 
and slightly anxious.  He denied delusions, hallucinations, 
suicidal ideation, and homicidal ideation.  His judgment and 
insight were fair, alert, and oriented.  The diagnoses 
included PTSD, recurrent major depression, and conversion 
disorder.  The examined provided a global assessment of 
functioning (GAF) score of 45.  

In September 1996, the veteran requested entitlement to an 
increased rating for PTSD.  He also requested entitlement to 
service connection for leg pain secondary to PTSD.  He stated 
his psychiatrist had described his leg pain as due to a 
conversion disorder caused by having witnessed friends in 
Vietnam have their legs blown off.

A May 1997 VA examiner noted the veteran was a good 
conversationalist and did not appear to embellish his 
condition.  The veteran reported he was not undergoing 
psychotherapy and only sought treatment 2 or 3 times a years 
to receive his medication.  The examiner noted the veteran 
complained of chronic leg pain which was suggestive of a 
possible psychiatric relationship but that otherwise the 
examination revealed no pathology.  He had very good contact 
without outside reality, there was no evidence of psychotic 
manifestations, and he did not show any anxiety or depressive 
manifestations.  It was noted that the veteran's leg pain 
should be accepted as some analytical symbolism that he was 
chronically reacting to the death of a comrade who lost his 
legs in battle.  The diagnosis was PTSD characterized by 
chronic intractable pain syndrome.  The examiner stated the 
veteran's social and employment adaptability was fairly good.

In a June 1997 rating decision, the RO noted that since the 
veteran's chronic leg pain syndrome is a symptom of his 
service-connected PTSD, a separate evaluation is prohibited.  
The 50 percent evaluation was continued for PTSD with chronic 
intractable pain syndrome.   

VA outpatient treatment records dated in August 1997 show the 
veteran complained of leg pain.  The examiner noted the 
veteran cried easily with discussion of leg pain.  The 
diagnoses included PTSD.  

An August 1997 private medical opinion noted the veteran 
complained of disabling chronic lower extremity pain and that 
extensive work up had failed to reveal a clear cause for his 
symptoms.  It was also noted that the veteran had been 
followed for several years and he did have significant pain 
which limited his activities.

In September 1997, the RO received statements from the 
veteran's spouse and children in support of his claim.  They 
reported the veteran constantly complained of leg pain and, 
in essence, that his PTSD left him lethargic and unable to 
engage in normal activities.  

VA outpatient treatment records dated in October 1997 show 
the veteran began receiving individual psychotherapy.  
Reports show he presented as mildly depressed, anxious, and 
tearful.  An October 1997 mental status evaluation found the 
veteran was pleasant and cooperative.  His mood was dysphoric 
and his affect was labile.  Thought processes were logical 
and goal oriented.  There was no evidence of suicidal 
ideation, homicidal ideation, audio or visual hallucinations, 
or delusions.  He was oriented times 4 with clear sensorium.  
Immediate, recent, and remote memory were intact.  
Concentration was good, intelligence was average, fund of 
knowledge was good, and judgment and insight were good.  The 
diagnoses included PTSD and recurrent major depressive 
disorder.  An Axis V GAF score of 50 was provided.

In his substantive appeal the veteran reported that he was 
trying to continue working but that due to the severity of 
his PTSD and leg disorder he was not able to work very much.  
He stated he made only $11,000 the previous year.  He 
contended an increased disability rating was warranted.

A March 1998 VA mental health assessment noted the veteran 
presented as moderately depressed and was frequently tearful.  
He was cooperative, informative, and appeared motivated to be 
present.  His thoughts were coherent and his speech was goal 
directed.  He reported he experienced combat-related 
nightmares approximately 2 or 3 times per month but that he 
had night sweats 2 to 3 times per week.  He stated it was 
difficult to fall asleep, that he slept only 3 to 4 hours at 
a time, that he awakened from dreaming feeling panicked and 
anxious, and that he awakened in the morning feeling as tired 
as when he went to bed.  He reported he experienced 
flashbacks and intrusive thoughts in response to loud, 
unexpected noises, the smell of latrines when camping, 
watching certain television programming, and seeing 
Orientals.  

The examiner noted the veteran reported his depression, 
anxiety, flashbacks, and intrusive recollections not only 
diminished the quality of his concentration and short-term 
memory but also increased his level of irritability.  He 
stated his traumatic experiences had caused intra and inter 
personal turmoil, marital and familial strife, social 
discomfort, occupational difficulties, hypervigilance, 
exaggerated startle response, uncertainty about the future, 
and emotional distancing and detachment in relationships.  
The examiner stated there was no evidence of present suicidal 
or homicidal ideation.  

Psychological testing revealed findings suggestive of 
significant PTSD and recurrent major depressive disorder 
without psychotic features.  It was noted that the veteran 
appeared to be a person who had utilized primary defenses of 
denial, rationalization, intellectualization, and passive-
aggressive behavior to control PTSD, depression, and anxiety-
related stressors which had persisted for years but that he 
realized these strategies were no longer as effective as he 
once thought.  The diagnoses included chronic, late onset 
PTSD, recurrent major depressive disorder which was severe 
without psychotic features, and conversion disorder with 
motor symptoms.  A GAF score of 44 was provided.  The 
examiner noted that the veteran's symptoms interfered 
significantly with intrapersonal, interpersonal, marital, 
familial, social, and occupational relationships.  

At his personal hearing in January 1999, the veteran 
presented testimony in support of a claim for a 70 percent 
disability rating for PTSD.  He stated that his PTSD affected 
his relationship with his spouse and children.  He reported 
he was able to work approximately 15 hours a week as a self-
employed barber.  He stated he had sleep problems, that he 
had no friends, and that he had suicidal thoughts.  He 
reported it was difficult to go to work, that he wanted to be 
alone most of the time, and that he received no enjoyment.  
He stated, in essence, that it was his nature to hide his 
symptoms even from his examiners and expressed frustration 
that he could not obtain relief of his leg pain.  

During VA examination in February 1999, the veteran reported 
he received individual therapy every 2 weeks and was taking 
Prozac in the morning and Elavil at bedtime.  He stated he 
did not remember dreams or nightmares but that he experienced 
night sweats 2 or 3 times a week every 2 to 3 weeks.  He 
stated he worked when he felt able to and was tired all the 
time.  He also stated he was not rested in the mornings, had 
no motivation, and was not sexually active.  He reported he 
worked as a barber at his small shop and watched television 
at home but had no other hobbies.

The examiner noted the veteran was casual and neat in dress.  
He was cooperative but complained about having to wait.  He 
was goal oriented and oriented to time, place, and person.  
He was able to organize his thoughts and express himself.  He 
spoke normally.  His affect was moderately tense and anxious.  
His mood was moderately depressed.  There was no evidence of 
psychosis, delusions, hallucinations, or organicity.  His 
intellect was average and his memory was reasonably good.  
His judgment was good but his insight was slight.  The 
diagnosis was chronic PTSD.  The examiner provided a GAF 
score of 65.

A February 1999 VA medical examination noted no physical 
disorder associated with veteran's leg symptoms had been 
found.  It was the examiner's opinion that the veteran's leg 
pain was secondary to the psychological affects of his PTSD.

In the November 2000 informal hearing presentation the 
veteran's representative reiterated the claim for entitlement 
to an increased rating for PTSD and argued the veteran's 
symptoms warranted an evaluation of at least 70 percent.  The 
representative also claimed, citing Esteban v. Brown, 6 Vet. 
App. 259 (1994), that the RO erred when it refused to assign 
a separate evaluation for psychogenic pain disorder as having 
been encompassed in the rating for PTSD.  It was noted that 
the diagnostic criteria for PTSD does not address psychogenic 
pain.

Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
The VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the various 
rating decisions of record, as well as the statement of the 
case and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this particular issue on appeal has 
been obtained.  Reasonable efforts were taken to obtain all 
relevant evidence identified by the veteran, and all evidence 
so obtained was considered.  The veteran was provided the 
opportunity to present testimony at a hearing on appeal 
before a hearing officer at the RO.  In addition, he has been 
afforded a recent disability evaluation examination.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

In this case, the Board notes that the veteran requested 
entitlement to an increased rating in September 1996 and that 
effective November 7, 1996, the Rating Schedule for 
evaluations of psychiatric disabilities was subsequently 
amended.  Under the revised regulations, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  38 C.F.R. § 4.16(c) has also been removed 
from the revised regulations.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas, supra.

The Rating Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating with evidence of a 
considerable impairment of social and industrial 
adaptability, a 70 percent rating with evidence of severe 
impairment of social and industrial adaptability, and a 
100 percent disability rating when there were totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Based upon the medical evidence of record, the Board finds a 
disability rating of 70 percent under the Rating Schedule 
criteria in effect prior to November 1996 is warranted.  
Although the most recent psychiatric evaluation and GAF score 
of 65 is not indicative of a severe impairment of social and 
industrial adaptability, persuasive medical reports 
indicative of severe disability were provided in April 1996, 
August 1996, October 1997, and March 1998.  The Board finds, 
however, that the persuasive medical evidence demonstrates no 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  Therefore, a rating in excess of 70 percent is 
not warranted.  The Board acknowledges that 38 C.F.R. § 
4.16(c) is applicable in this case inasmuch as the veteran's 
service-connected PTSD has been increased to 70 percent 
disabling and is his only compensable service-connected 
disability.  However, the veteran testified that he is able 
to work 15 hours per week as a self-employed barber.  

The November 1996 amendments to the Rating Schedule provide a 
50 percent rating with evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Rating Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Rating Schedule criteria, 
the Board also finds the veteran is not entitled to an 
evaluation in excess of 70 percent.  There is no evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  Therefore, 
the Board finds the present manifestations warrant no more 
that a 70 percent disability rating under the new criteria.

In addition, the veteran and his representative have 
requested entitlement to service connection or a separate 
rating for a disability manifested by bilateral leg pain as 
secondary to his service-connected PTSD.  The claimed 
disorder has been variously described in the record as 
conversion disorder, intractable pain syndrome, chronic pain 
syndrome, and psychogenic pain disorder.  The Board notes 
that the RO addressed this matter in the June 1997 rating 
decision and the September 1997 statement of the case; 
therefore, the matter has been adequately developed for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA regulations provide that the pyramiding of disability 
ratings, defined as the evaluation of the same disability or 
manifestations under various diagnoses, is to be avoided.  
38 C.F.R. § 4.14.  The Board notes, however, that the Court 
has held disabilities may be rated separately without 
violating the prohibition against pyramiding when the 
disorders do not constitute the same disability or 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996); see also Esteban, 6 Vet. App. 259. 

The Court has also held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 

The record indicates the veteran is presently receiving 
service-connected disability compensation for PTSD, with 
intractable pain syndrome, under the Rating Schedule criteria 
for mental disorders for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board finds that the evidence 
demonstrates the claimed disability for which secondary 
service connection or a separate rating is sought, identified 
in the Rating Schedule as conversion disorder, is also 
evaluated under the criteria for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9424.  The Board finds, in 
essence, that for VA disability compensation purposes these 
disorders constitute the same symptom manifestations.

Although the Rating Schedule criteria for mental disorders 
does not specifically address psychogenic pain, the Board 
finds there is no diagnosed or identifiable underlying malady 
or condition other than conversion disorder by which the 
veteran's pain symptoms may be considered a disability.  The 
Board concludes, therefore, that secondary service connection 
or a separate rating is barred by the prohibition against 
pyramiding disability ratings under 38 C.F.R. § 4.14.

The Board notes, however, that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  The record in this case reflects that the 
RO considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
service-connected PTSD, with intractable pain syndrome.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the record demonstrates the 
veteran is presently self-employed as a barber and that the 
persuasive medical evidence is not indicative of an 
industrial impairment more severe that the impairment 
contemplated by the present 70 percent disability rating.  
Although the April 1995 VA examiner stated the veteran had a 
fairly marked incapacity for employment, the Board finds this 
opinion is inconsistent with the subsequent examination 
findings of record.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a rating higher than 70 
percent for the veteran's service-connected PTSD, with 
intractable pain syndrome. 



ORDER

An increased evaluation of 70 percent for PTSD, with 
intractable pain syndrome, is granted, subject to the 
regulations governing the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

